Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument that Agah does not teach in paragraphs [0091]-[0094] a structured area implemented to compensate for electric current density during processing; neither portion 730 not 1600 of Agah can be relied on as a “structured area” – these are not any kind of channel as understood by a person in the art, the Examiner does not find this persuasive. 
The claim requires “introducing into the initial design at least a portion of a structured area”. 
Agah teaches introducing a portion of a structured area ([0075]-[0082], specifically the portion of 730 part of chip and adjacent to channels.  Agah teaches the structured area comprises a dummy channel (Figure 14, section 1600, [0112]-[0118]). 
The instant specification, at paragraph [19], describes structured areas as a dummy channel.  Figure 14 shows dummy channels in the portion indicated as 1600. 
In regard to the Applicant’s argument the Office Action improperly combines two different embodiments; paragraph [0075] of Agah relates to anodic bonding while paragraphs [0091]-[0094] describes operation of the µTCP; without a motivation to combine these embodiments such a combination of different embodiments cannot be relied on to support an obviousness rejection, the Examiner does not find this persuasive. 

    PNG
    media_image1.png
    276
    650
    media_image1.png
    Greyscale

In regard to the Applicant’s argument regarding claims 28-31; changing size does not apply because the feature shown by Agah is not a channel, the Examiner does not find this persuasive. 
Figure 14 shows dummy channels in the portion indicated as 1600. 
In regard to the Applicant’s argument the inventors showed a surprising result when they implement a dummy channel; when several parallel channels are used in the fluidic structure, the inventions found efficiency of separation is typically lower in the outer channels compared to the central channels; the outer channel showed larger production variability and a dummy channel which is not connected largely reduces variability, the Examiner does not find this persuasive. 
This argument is addressed in Final Office action dated 4/20/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777